I.




          THE        A’ITOKN-E-Y          GENERAL
                            OF   TEXAS
                            AUSTIN. T-s


                            Jals 30, 1949.

;l;bLN~. Crabb,X;D.              opinionHo. V-867.
!fexas State    ~Bokrd of        Be: QuestLana    relating   to HA
EedloallkxamlaeP13                   103 and B;B; 915, Bats of
Fort Uorth 2, Texas                  51et Leg. 1949 0-7
                                     referredi,0 80 %as~o
                                     soiaucsLav;'
      Dr. Orabb:
               YOWP~W~~~~~ (1l3opini~~Olat*t0m~0
Bills 103 and 915, Aote of the 51st Legialatare more
omauly referredto aa the Bat310SoieaoeLaV, 18 aa
f0llOWt
           (I . a
                   In carryingout the owtuwry and
      atatutoGy*~ovisias of the Hedical Fraatioe
      Aat OS Texas, the Ten8 State Board of Hediaal
      ExaWnnersobtainedby letter the smdaatiapr~
      dates of the three bdioal eohdolsof Texas,
      and at its meet- om-xovmr 28, 1948,the
      BoaH set Jane 16, 17, 18, 1949, as the next
      examlmtlon  eesslan for license  to praotiae
      md#.alneIn Texas. These dates and the plaae
      of the examlnatlanwere forwrd~ to allmd-
      ioaland osteopathicjournalefo~p~lLatlo13,
      and all sohools; The medical eohoolsof Texas
      hadtheirgraduatio~ onJune 6th,lOthand
      13th, 1949, and by July.lsteaoh graduatehad
      to be ia lnternehip,vrh%ch  duty VXll take them
      into most all states of the United Statesaa
      well a8 the Oanal Zque. Thu8 the necessityai
      holdlugthe examlnatlcmon the epecif%eddatea.
               vurlng the went seasi~ or the Legis-
      lature,Hquse Bllp”Ho.103wan enaatedand pro-
      vided,t3m0ngother thage, r0r the non-repeal
      of existlngmdical1i0eneure1alm; Itwas
                            that the lalflraato go
      the g&era1 l.EprssfJian
      into &feat ninety (90) days after adjourn+h
      0r the IngislatrPe,rbiah is PC& ti seatrioai
fan. II;B. Crabb, page 2 (V-867)


     Prooeedingumler the Impressionthat IX.B. 'Hoi
     103 was not In effect,and since 20 Basic Soi-
     ence Board bad been appointedor organized,
     the Texas State Board of Medical?Emm&aem
    went into executiveand examinationsessionat
    GregoryG~slum, The Universityof Texas in
    Austln,at 8:OO A..M;June 16th, 1949. During
     the course of the af'ternqonof June lj'%h,
                                              it
    was calledto the attentionof the Boa:Q that
     there was a possibilityHi B. lo; 103 ~4s in
     effeotat that .time;however,the Board con-
   ' tLuuedto hold its exam&mtion sessionfor the      ,_,
     examlriees
              i It bad alreadyapprovedapproxi-
     mately 200.applioatlons for licenseto prac-
     tice meilioineby reclproaalendorsemez?ivlth
     other states;. i ."
           You have @n&tteQ seieraiquestionsvhloh,
for the sake of e,larlty
                       wLlX be statedan&answered ?Bp-'
arately;
         QuestionNoi 1; "Was House Bill Bo; 103
    A~effeot on June 16, 17, and 18 ,1949?'If
    so, vhen did it go into efl%at?"'
          Section39 oS.,Artlale.III
                                 oft*    C&et@ttion
OS Texas proddeie:
        ~%o ~~paes&lb~the Legislat&e,ex-
    oept the generalapprcpriatlon'qot, shall take
    effeator go into force until ninety days af&
  . ter thcadjoumimentof the sessionat whloh It
    was einactetl,
                unlessIn ease of an emergency,
    vhioh emergencymust be expressedin a pream:
    ble,or.ti,thebody ol?the act, the Lsgitrlature
    shall,~bsa vote of two thirds of all the mm-
    here electedto eaoh House, otherv%eqdlrecrt;
    sald'voteto be taken by qas apa nays, and,
    aut.er4ad,aupqs
                the journals.
          In the aaaaeoi EbcPaAe,Ha ,118 'Par;Cri 165
40 s;lf;nq811 (lg31),thee-1                Appealshe16
that a substitutebill uifrerent rS0p th;zFgtebL$
and not passe&by a reoordvote eh
           oi.theLesmgislat~e     oainp!
                              vas lnef eotive as q emer-
   ag maare ana that the pcnm.tomake an emergemay
   sme~mtqt be exerogeed  when the L&glslaturebeams
.   ’




        HOG; 1. H; Crabb, page 3 (V-867)


        aware of the terms containedla the bill as finally
        agreed upon and passed. This case w-8 Sollovedby the
        SupremeCourt of Texas la the oase oS Caplee v. Cole,
        129 Tex. 370, 102 S.W.2d 173 (1937), wktere3.athe Su-
        preme Court   said:
                    "In the May Caee the Court of Criminal
             Appealsheld, in substance,that a bnbstltute
             bill, diifereatfrom the originalbill, and
             not passedby a~recordvote showingcm%r-
             reaoe of two-thirdsof the legislature,    was
             Ineffectiveas sn emergency measure;and that
             the power to make an emergencymeaeuremust be
             exercised when the Legislaturebecomesavare
             of the terms containedin the bill as Sinally
             agreed upon and passed; The Comt of Civil
             Appeals Sollovedthe rule announcedby the
             Court of CrlmlnalAppeals in the May Case, and
             held that the vote upon the amendments,and
             yGt;z vote upon the original'bill,     would
                       l   .   .




                  'It is clear that the object of the pro-
             vision OS the Constitutionabove,quoted %~a
             that if a binis to take eifect imediately
             on Its @assage,It must containan emergency
             clauseand such bill must be passedby a vote
             OS two-thirdsof all the members electedto
             eaoh house,a@ each vote to be taken by yeas
             and nays and enteredupon the journals; We
             think the rulespresaribedby the Constitution
             also appliesto amendmentsand mports OS
             caaferencecanrmittees . i i"
                   Howe Bill 103, Acts OS the 5lst Legislature,
        passed the House origInally'enMaroh 14,.1949,by 93
        yeas and 43 nays, two presentnot voting. It was amepd-
        ed by the Senateand passed April 21st, 1949 with 23
        yeas and 3 nays'. Upaa return to the House, the House
        conorpredin the Senate amendmentson April 25, 1949, by‘
        113 yeas and.8 nays, three present not voting; House
        Bill 103 was signedby the Governor a April 28, 1949,
        and therefore beoame efieotiveon the seae date;
                  On May 5, 1949, House Bill 915 which amended
        oertalaseathas of House Bill 103 passed the House by
        a viva vooe vote. It wae paeeed by the &mate on May 12,
        1949, by 31 yeas end 0 nays; House Bill 915 was approved
ma. M. H. CFabb, page 4 (v-867)


by the Qoveraoron May 27, 1949, and It ther;$o;;~;omes
effective90 days from the date oS a 1joumme
Leglelat~e, or more specifically,  October5, 1949. On
June 5, 1949, the Rouse passed House Ccaoumemt Besolu-
tlon Bo. 175 which directedthat House Bill Ho. 915 go
into effectImmediatelyupon the adoptionof the resolu-
tion by a two-tblrdevote oS the House of Representa-
tives and the Senateand upon the appron? of the Qover-
nor OS the State of Texas; It Is to be ncted that House
ConcurrentResolutionRo. 175 does not clm.ge the ef-
fectivedate of Rouse Bill 915 inasmuchas t coaourreat
resolutionof the Legislaturecannothave the effect of
emendinga statute80 as to changeits effectivedate;
Moshlem vi Rola,    79 S.W.2d 672 (Tex;Clvi App; 1935);
#lgv.     Cole, eupra; State vi Dslesdenier,7 Texi 76

          The scope or functionof a "resolution' as
dletingu3.shedfrozea "bill"la adequatelystatedby ChleS
JustloeGaines in the case of San Antoniovi Mickle~ohu;
89 TAX; 79, 33 SX; 735 (18951,as follows:
          n - i A resolutionpraperIs not a law,
     State ;;*Deleedenier, 7 Texi 76; A legiela-
     tlve body,mayin that form expressan opinion,
     emy govern It8 own prooedarevithln the llmL-
     tationsimposedupon it by its constitution
     or charter,and, In case It have ndnieterial
     fun&ions, may directtheir performance;but
     It cannotadopt tha' mode of procedurein mak-
     lag laws where the power which createdit has
     c0mwadea that It shall legislatein a tiffs&
     at rod!
          In the case of Conies vi Texas Mvlslcm oS
UaltedDaughters  of the Confederacy 164 S W 24 (Texi
Elv. App. lgn, error ref.),the co&t etaiei:
         *rhe oblef dlstlmtlon betweena reeolu-
    tioa and a law is that a resolutionis used
    whenever the Legislatureviehee to mrely 8x-
    press en opinionwhloh 18 to have only a tem-
    porary effect,whLle a law is intendedto
    permanentlydirect and aoatrolmatt?;sapply-
    ing to personsor tbiage In gemeral.
         This officebaa oonslsteatly
                                   held that a Rouse
Conoument Resolutioncannotchangethe effectivedate
EON; 1. H. Crabb,page 5 (V-867)


al'legislationinasmuchas the requbwaemts OS the Coa-
etitutionare not met by this method ?S legislation;-,
Attorneygeneral's~opinicm Ho; O-95, dated January 13,
1939; AttorneyfJeneral%OpinionHo. O-1717,datedBei
oember~23, 1939; AttorneyGeneral'sOpinionX0; O&3697,
dated August 14, 19J+l.It Is readily*em. that House
concurrentResolution175 bid aot have the err60t or
plaa* House Bill 915 into lnmmllateeffectas antlcl-
pated.
          Ia answer to your questionlV0;1, :t is our
opinionthat Bouse Bill I?oO;M3 I.8now In bffect,the
eiieotivedate being April 28, 1949, the date oS the
signatureby the Qoveraor, and that House Bill 915 xi11
beaome erfeotiveon October5, 1949.
          QuestionHoi 2. “If you have anmemad
     Questionlo; 1 in the affirmative.what ef-
     feat till t&ie~haveon the exen#n&on &ld
     on June 16, 17, 18, 19491"
           Seotion1,oS House Bill 103, Bats of the 51et
Leglelature,$949, providesin jmrt that no perma shall
be permittedto take an examiaat%onfor a lioenseto
practhe   the healingart or any branoh thereoi,ox!be
  Mted any~such~license,   uulesshe baa preetited~tothe
c ard or office empwered to issue such a llaenseas the
appliaaat8eek?8,  a .eertlSloateof prorloienoyin the
.baeloecleacee. Seottion  6 of said Act provides that the
board shall aonduotarrmillitions  at ewh t-8 a&d plan-
es as it deems beet provided,thatthe first exa&.aat:m
shall be held tith%n six months of the erfeativeda%* of
tlileAat cad examlinatlon to be held durlag eacirperiod
0s *lx months thereafter; By reason OS I;heplain prori-
sloae of the law, whetherairectoryap maMatory, the
board shouldin all cases require   a oertiiiaateof'PEO-
Sla$moy in the basic eclenoeebefore examlaatioaunder
the Rknllaal  Practiae.AatIs given to any applicant; How-
ever, your reqqet presentsthe addl.tional    question0S
whetherexamlaationslnadverteatlybegua but not graded
(and no llaeaeee  issued thereon) would be a nullity ii
theBoard ehouldnowrequlrebaelo eeleneecertiiiqatee
before eatpletingthe exemlaatioas,  by gradingthem; The
realqueetioais whethea llaeneeeissuedupoasuahexam-
laatiaaswould be v02d;
         Ve believethat the answer to this questionis
rouadlathe generalIntent or the A&thataopereon
ROIL HI;H. crabb,page 6 (V-867)


shouldpraotiaethe healingarts before satisfyingthe
basic ecleaoerequlremeate.At the Xme of the regtllar
gradwtlon of thle large class in Jum, 1949, end at the
tleieOS the regularlyscheduledmedloal.  oxaninatloa,
there was no Basic ScienceBoard in existencei The mem-
bers of such Board were not in fact appointeduntil July
23, 1949; So It was lxpoeslblefor the appl%cantsto
proowe such oertlflcates;   Yom Board proceededwith
the eramlnatlous but has withheldthe gra&.iugthereof
end the leeuenoeof llaeneesuntil the Baa.s Soionce
BoaM was appointed; It is now In exLetouoeand oen aat
on applloatlousfor Basic ScienceCertlfloates;Is YOU
now requiresuch certificateof eauh applimut before
poaeedlag to grade He exemlaatlcmand before ieemlng
his llcbaee, It ie our opinionthat Such a&Ion end ll-
oease would not under these particularciroum&auoeebe
void, and a peraoa so llceneedwould not be subjectto
eny penaltiesuuder the A&;~
         QuoatlcmRo. 3; 2s you have anaw~~d
    Qwetlon Roi 1 in the affirmative,and in the
    absenceof a Basic ScienceBoard, can thie
    Board proceedwith the graw    of the papors
    and Issue lloeneeto the enoceeeSulexamlu-
    eee of the Jwe 16, 17, 18, 19, 1949, exe&
    laatlciu,withouta basic scienceoertlfioiite?’
          In anewer to your questionEo; 3 it is IA
opinfaathat the board shouldrequire a eerM.Sioateal
praflo1eacyin the basic 3alenceeOS appllaentetaking
the aramluatloaon Jane 16; 17, 18, and 19, 1949, be:..:,e
            ex.a&mtlongapers aud IssuInglloeaees
zi%       Therefare, your qwetiou is auewezedin the
       .the
negativei,
          Our answersto qw.etiouslros.2 end 3 also an-
sver your qwetiou lo. 4.
          Qtreetlaalo; 5’: 3s you have answered
    Qwetlou Xo. 1 In the aff%rmatlve,what er-
    feat will this have..on the applioaute*se
    applloatlouer0r Uoenee by Feolproaalea-
    doreement :were approvedon JIlne17thV U-
    oenee oertifloatee  were signed 051June 17th
    r0r approximately200 applicants,and are now
    ready  to be seat out, shouldthe Board send
    out~theeelioeneeoortlS1aatee   tithoutbav-
    lng obtained‘abaelo saleacecertlSloate,
.   .




        Eon. H; B. Crabb, page 7 W-867)


             evea though there Is no Board of Basic Sol-
             eace l&aolaereto lsew a basic mlenoe CW-
             tlSloate4n
                   Since receivingyour request r0r oplnha, you
        have advlsadthat tbls questianehoaldbe llmltedto
        those applicantswho riled aft- the effectivedate 0S
        the Act, alnoe actlarr.
                              baa alreadybeen taken on’thaee
        whloh,were ffled bef0re such date, ‘onappl.‘.tiatlane,
        Slled,and obviowly to be acted upoa titer the eSrect-
        lve date, April 28, 1949, IEowe Bill 103 clearlyre-
        q-es aertfficateeOS prorioiemy in the baeio aoleaoee
        before the lasuanoeoS licensesto practlcre;Since the
        Basic SalepceLaw indicatesthat no llceneeshall be Is-
        sued beS0re obtaw     a certificateaf prorlolenoyaad
        elaoe no examlnatlonfor admlaelanby reciprocityla re-
        qulred,%t Is our opinionthat the B0ard or MedloalBxi
        amlneremay hold in abeyancethe appllcatiaw of those
        to be admittedto praotleethe heallagarts by reclproc-
        lty uatll.ewh time as the applloa#,amay obtainSrapI
        the BaSlo SoieaoeaBoard ths certlSloatesof proficiency
        remed     by law; TJp0nreceipt0s such aertlfleatesof
        proflolencj l&ithe baalo eolenaee by the Board of X&u-
        oal X%andnereswh Board would .beaM,hotilsed  to ibeub
        all llocweeawhich vem signed en June 17th by virtue
        0S realprocalagroementei
                  You hare    Udioated      that   azpaaswer   to qwetlon
        Boi 6; Is PO longer    necessary;
                   Qwstlam.Ilo;7; ?ie .anderstandthere was
             an ameadmat to the H; B; Bo; 103 exempt+ng
             voteraw ; Vi11 veteransbe required to obtala
             a oertifloateof pmSlolenoy in the basic eal-
             ewes beS0re they are ell#ble for Uoenmre
             by e3mmlnat.i~or reolpr6oalt3zia0p8t38mtt If
             they are exemptfrom the requirementsof the
             baeia eelenaeaertificate, 5rhat~rcu-m
                                                 0f evl-
             daaoe shouldthis Board require es veteran,
             Sf It be requlmd to obtainevidenceln order
             to kaow that the applicantIs entitledto the
             exemptleaunder the elawe exemptlagveterape?’,
                  Seotlon 23a of Howe Bill 915, Acts of the
        52et Legislature,1949, providesthat the Basic Salem33
        dot ehall not apply to graduates0S the~eohooleoi heal-
        lag arts wh0 have been enr0lledln their respective
        eohoolafor at least in?eyear prior to the time this dot
        bea0meelaw ?indwho have attendedSaid sahooleunder the
mn. 1. B. Crabb,page 8 (V-867)


0; I; BfU.0r Rlghte&a were bona ride residentsof the
StateqfTaae atthetfme theyent~mdtherdlitary
service,vith a furthee provlelonthat Section23a eball
not apply to any person who enteredth+ militaryservice
aSter Janwry 1, 1946; As prevlowly stated,Howe Bill
915 pill not beam effeatlveuntil 9C.dayeaSter the
date of adjourmnantof the Legislature,the effeotlve
data being October5, 1949. Therefore, veteran8mwt
obtainoertlflcateeoS proflcleauyla the basic eal~eee
before they are eligiblefor lloeneureby jxaminationor
reclprwal endorsementat the preeenttlme~ &n&6*,
after Wtober 5 any veteranwmfag within the provls1o.w
of Seotlasr'23a0s EOWO Bill 915 rill h'exempt from
eehreqni-t.
                       SWUAXY
         ,'Xowe Bit11$03, Aote of the 5let Lepla-'
     t.ure,1949, gomanly referred to as the Baa10
     Sol6aoeLev, bavlagrecelvedthe required
     two-thirdsvote, b ea alffeom      t+ve
                                        up otha e
                                                slg
                                                  4 i
     nature of the Govmnor 011April 28, 1949. Howe    .;
     Bill 915, A&e oS the 518t LaglelattPe,1949,
     ~hiehamad6do6rtalmeectfoas or HooseBill~
     103, wfll be errwt2ve October5, 1949, 90 days
     after the adjournmat 0s the Leglslature,.bav-
     lng railed to reaelvethe requiredconntlta-
     tiona1 vote; Applloaate   for licenseto praa-
     tlae the healingart or any branah thereofmast
     obtain oertlfioateeof aofiolenoy la the basic '.
     e~leaaee' from the Board 0s lhaminerein the
     Baaia Soieaaeeafter April 28, 1949, the er-
     feotioe&ate oS eaid~lct. The oert¶.Sxcate  oS
     priUlolenc~-should  be ‘requiredbefore examlna-
     tloqfor a lloenaeto pqotloe the healing
     arts, but ~llaenaee leaued upon ezaminatiom
     .begunbefore oertlfloateeare furnished,but
     qompletedby gradingaSter the clling of t&e
     o~tiiloatee, would not be void.
                                  Yours very truly,
                              ATTCRllE!?O~LOFTEXAS